Citation Nr: 0919885	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1967 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim of service connection for 
posttraumatic stress disorder (PTSD).  In March 2009, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  

Although the RO implicitly reopened the claim in an October 
2008 supplemental statement of the case (SSOC) and addressed 
it de novo, the question of whether new and material evidence 
has been received to reopen the claim must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

A June 2008 statement of the case sua sponte addressed 
service connection for psychiatric disability other than PTSD 
(major depressive disorder and anxiety).  As the Veteran had 
not filed a claim seeking such benefit (or a notice of 
disagreement (NOD) in the matter), the Board does not have 
jurisdiction in the matter.   

The matter of entitlement to service connection for PTSD 
based on de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.  




FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied 
service connection for PTSD essentially on the basis that 
there was no credible supporting evidence of a stressor event 
in service, and no diagnosis of PTSD.  

2.  Evidence received since the November 2002 rating decision 
shows a diagnosis of PTSD, and includes the Veteran's 
testimony regarding stressor events in service; relates to 
unestablished facts necessary to substantiate the claim of 
service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the November 2002 rating decision is 
new and material and the claim of service connection for PTSD 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However inasmuch as the 
determination below constitutes a full grant of the portion 
of the claim being addressed, there is no reason to belabor 
the impact of the VCAA on this matter since any error in 
notice content or timing is harmless.  




B.	Factual Background

A November 2002 rating decision denied the Veteran service 
connection for PTSD based essentially on findings that there 
was no credible supporting evidence of an in-service stressor 
and no diagnosis of PTSD.  He was notified of, and did not 
file a NOD with, the denial.  His claim to reopen was 
received in October 2006.  

The evidence of record in November 2002 included the 
Veteran's service treatment records (STRs), service personnel 
documents, and a PTSD questionnaire.  His STRs are silent for 
complaints, findings, treatment, or diagnosis pertaining to 
PTSD.  His service personnel records show that he served in 
the Republic of Vietnam from January 1968 to January 1969, 
and that his military occupational specialty (MOS) during 
that period was cannoneer (in April and May 1968 his MOS was 
light truck driver).  He was assigned to Battery B 5th 
Battalion 27th Artillery from January 1968 to September 1968, 
and assigned to Battery A 6th Battalion 84th Artillery from 
September 1968 to January 1969.  His service personnel 
records also show he was involved in the Vietnam Counter 
Offensive Phase III, IV, V, and VI, as well as the TET 
Counter Offensive.  

Evidence received since November 2002 includes: VA outpatient 
treatment records from February 2004 to June 2008 (that 
include a March 2008 positive PTSD screening test); 
statements from the Veteran alleging he was exposed to enemy 
sniper, rocket, and mortar fire; an October 2007 report from 
R.H., Ph.D. indicating the Veteran has a diagnosis of PTSD; 
and a September 2008 RO memorandum by a VA coach conceding 
the Veteran likely was exposed to a combat stressor.  

On October 2008 VA examination, the examiner found that the 
Veteran did not endorse or report re-experiencing or 
avoidance symptoms, and his presentation was not consistent 
with that of many PTSD combat veterans examined by the 
examiner.  The diagnosis was polysubstance dependence, in 
full sustained remission.  

At the March 2009 videoconference hearing, the Veteran 
testified that his duties in Vietnam included providing 
artillery support for infantry units.  He also reported that 
he witnessed dead civilian casualties and wounded American 
soldiers.  He was unable to recall the name of the fire base 
where he was located when subjected to enemy fire, the 101st 
Airborne smaller unit for which his artillery unit provided 
support, or to recall the names of any other veterans that 
served with him.  

C.	Legal Criteria and Analysis

Generally, when a claim is disallowed, and is not appealed, 
it becomes final, and may not be reopened and allowed based 
on the same factual basis.  38 U.S.C.A. § 7105(c).  However, 
if new and material evidence is received with respect to a 
claim that has been disallowed, that claim may be reopened, 
and the former disposition of the claim may be reviewed.  
38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing a condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where a veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

The evidence received since the November 2002 rating decision 
is both new and material.  Since it was not previously of 
record, and is not duplicative, it is new.  It is material as 
it shows a diagnosis of PTSD and includes information 
regarding stressor events in service that may enable 
verification of the events.  Therefore, it relates to 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
As new and material evidence has been received, the claim of 
service connection for PTSD may be reopened.  


ORDER

The appeal to reopen the claim of service connection for PTSD 
is granted.  
REMAND

As explained above, the Veteran has provided more specific 
details regarding his alleged stressors.  He has indicated 
that in January and February 1968 his artillery battery, 
Battery B, 5th Battalion, 27th Artillery provided combat 
support for elements of the 101st Airborne.  Unit records of 
Battery B may contain information corroborating the Veteran's 
allegation that he served in combat.  

Additionally, an October 2007 report from R.H., Ph.D., notes 
that the Veteran was seen at a Vet. Center on four occasions.  
Only the October 2007 treatment report is of record.  That 
report indicates that it was suggested to the Veteran that he 
attend group therapy for PTSD, and that a group was planned 
to start in November 2007.  There is nothing in the record 
indicating whether the Veteran followed up on the suggestion; 
records of such participation would likely contain pertinent 
information, and should be secured.  Furthermore, there 
appears to be conflicting evidence in the record as to 
whether the Veteran has PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a search of 
unit records of Battery B, 5th Bn., 27th 
Artillery for the months of January and 
February 1968, to determine whether as a 
member of such unit the Veteran provided 
artillery support for units of the 101st 
Airborne.  If further information is 
needed from the Veteran, he should be 
asked to provide such information.  The 
results of the search should be associated 
with the claims file.    

2.  The RO should ask the Veteran to 
identify the providers of all evaluations 
and treatment he has received for PTSD, 
and to provide any releases necessary to 
obtain records of any such private 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the Veteran.  Of particular 
interest are any additional records of Vet 
Center, or other, treatment the Veteran 
may have received from R.H., Ph.D, and of 
any group therapy he may have attended.  

2.  The RO should determine what stressor 
or stressors in service are corroborated.  
Then the RO should arrange for the Veteran 
to be examined by a psychiatrist to 
determine whether he has PTSD based on 
such stressor or stressors.  The Veteran's 
claims file, to include this remand, must 
be reviewed by the examiner.  The 
examination and the report thereof should 
be in accordance with DSM-IV.  Following 
examination of the Veteran, review of 
pertinent medical history, and with 
consideration of sound medical principles, 
the examiner should provide an opinion as 
to whether the Veteran at least as likely 
as not has PTSD based on a corroborated 
stressor event in service.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
such diagnosis.  The examiner should 
explain the rationale for all opinions and 
comment on the opinions that are already 
of record, specifically the October 2007 
opinion of R.H., Ph.D., and that on 
October 2008 VA examination.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


